As filed with the Securities and Exchange Commission on December 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2011 Date of reporting period:October 31, 2010 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 87.99% Aerospace & Defense - 3.82% The Boeing Co. $ GenCorp, Inc.* Hexcel Corp.* Honeywell International, Inc. Lockheed Martin Corp. Raytheon Co. United Technologies Corp. Air Freight & Logistics - 0.23% 90 Atlas Air Worldwide Holdings, Inc.* Pacer International, Inc.* Airlines - 1.87% Delta Air Lines, Inc.* Southwest Airlines Co. United Continental Holdings, Inc.* US Airways Group, Inc.* Auto Components - 1.27% American Axle & Manufacturing Holdings, Inc.* Fuel Systems Solutions, Inc.* Magna International, Inc.# Tenneco, Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.53% Ford Motor Co.* Beverages - 3.37% The Coca Cola Co. PepsiCo, Inc. Biotechnology - 0.38% Amgen, Inc.* Celgene Corp.* Capital Markets - 0.61% Ameriprise Financial, Inc. Franklin Resources, Inc. Chemicals - 3.43% The Dow Chemical Co. E.I. du Pont de Nemours & Co. Georgia Gulf Corp.* Huntsman Corp. PolyOne Corp.* Quaker Chemical Corp. Commercial Banks - 0.25% 59 M&T Bank Corp. Wells Fargo & Company Zions Bancorporation Commercial Services & Supplies - 0.09% Consolidated Graphics, Inc.* Communications Equipment - 1.48% Acme Packet, Inc.* F5 Networks, Inc.* Computers & Peripherals - 3.30% Apple, Inc.* NetApp, Inc.* Quantum Corp.* SanDisk Corp.* Seagate Technology PLC*# Western Digital Corp.* Construction & Engineering - 0.46% Tutor Perini Corp.* Containers & Packaging - 0.23% Boise, Inc.* Graphic Packaging Holding Co.* Diversified Consumer Services - 0.26% Coinstar, Inc.* Sotheby's Diversified Telecommunication Services - 4.83% AT&T, Inc. Cincinnati Bell, Inc.* General Communication, Inc.* IDT Corp.* Verizon Communications, Inc. Electric Utilities - 0.43% Pampa Energia S.A. - ADR Portland General Electric Co. Unisource Energy Corp. Electrical Equipment - 0.09% 84 Emerson Electric Co. Electronic Equipment, Instruments & Components - 2.03% Flextronics International Ltd.*# Power-One, Inc.* Sanmina-SCI Corp.* SYNNEX Corp.* Tech Data Corp.* Energy Equipment & Services - 0.36% Complete Production Services, Inc.* Halliburton Co. RPC, Inc. Food & Staples Retailing - 3.03% Nash Finch Co. The Pantry, Inc.* Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Food Products - 1.02% Chiquita Brands International, Inc.* Kraft Foods, Inc. Gas Utilities - 0.59% Southwest Gas Corp. WGL Holdings, Inc. Health Care Equipment & Supplies - 1.13% Baxter International, Inc. Edwards Lifesciences Corp.* Medtronic, Inc. Stryker Corp. Thoratec Corp.* Health Care Providers & Services - 1.40% AmerisourceBergen Corp. Kindred Healthcare, Inc.* Owens & Minor, Inc. Universal American Corp. Wellpoint, Inc.* Hotels, Restaurants & Leisure - 4.24% Las Vegas Sands Corp.* Marriott International, Inc. McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Household Durables - 0.39% American Greetings Corp. Tempur-Pedic International, Inc.* 82 Whirlpool Corp. Household Products - 1.82% Central Garden & Pet Co.* The Procter & Gamble Co. Insurance - 4.00% 74 Berkshire Hathaway, Inc. - Class B* CNO Financial Group, Inc.* Genworth Financial, Inc.* Protective Life Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 2.10% 83 Amazon.com, Inc.* Netflix, Inc.* Priceline.com, Inc.* Internet Software & Services - 1.47% Akamai Technologies, Inc.* 15 Google, Inc.* VeriSign, Inc.* IT Services - 3.83% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp.* International Business Machines Corp. Visa, Inc. Leisure Equipment & Products - 0.10% Eastman Kodak Co.* Machinery - 1.71% 62 Bucyrus International, Inc. 74 Caterpillar, Inc. CNH Global N.V.*# Cummins, Inc. Illinois Tool Works, Inc. Wabash National Corp.* Media - 1.59% CBS Corp. DIRECTV* The McClatchy Co.* Sinclair Broadcast Group, Inc.* Valassis Communications, Inc.* Metals & Mining - 2.51% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Stillwater Mining Co.* Teck Resources Ltd.# Multi-line Retail - 0.29% The Bon-Ton Stores, Inc.* 97 Dollar Tree, Inc.* Nordstrom, Inc. Multi-Utilities - 0.09% CH Energy Group, Inc. Oil, Gas & Consumable Fuels - 7.85% BP PLC - ADR Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Tesoro Corp. Total S.A. - ADR World Fuel Services Corp. Paper & Forest Products - 0.22% International Paper Co. Louisiana-Pacific Corp.* Personal Products - 0.36% Elizabeth Arden, Inc.* The Estee Lauder Companies, Inc. Pharmaceuticals - 5.28% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson The Medicines Co.* Merck & Co., Inc. Pfizer, Inc. Semiconductors & Semiconductor Equipment - 5.34% Altera Corp. Atmel Corp.* Cirrus Logic, Inc.* Cree, Inc.* 56 First Solar, Inc.* GT Solar International, Inc.* Intel Corp. KLA-Tencor Corp. Lattice Semiconductor Corp.* Marvell Technology Group Ltd.*# Micron Technology, Inc.* OmniVision Technologies, Inc.* Silicon Image, Inc.* Texas Instruments, Inc. Veeco Instruments, Inc.* Xilinx, Inc. Software - 2.55% Citrix Systems, Inc.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Red Hat, Inc.* 69 Salesforce.com, Inc.* TIBCO Software, Inc.* Specialty Retail - 3.04% Asbury Automotive Group, Inc.* AutoNation, Inc.* Brown Shoe Co., Inc. DSW, Inc.* Home Depot, Inc. Limited Brands, Inc. O'Reilly Automotive, Inc.* Pier 1 Imports, Inc.* The Talbots, Inc.* The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 1.27% Coach, Inc. Crocs, Inc.* Lululemon Athletica, Inc.* Oxford Industries, Inc. Skechers U.S.A., Inc.* Tobacco - 0.76% 64 Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.17% United Rentals, Inc.* Wireless Telecommunication Services - 0.52% MetroPCS Communications, Inc.* NII Holdings, Inc.* United States Cellular Corp.* Total Common Stocks (Cost $4,381,404) PREFERRED STOCKS - 0.12% Nortel Inversora S.A. - ADR* (Cost $5,721) SHORT-TERM INVESTMENTS - 7.11% Fidelity Institutional Money Market Government Portfolio, Class I, 0.06%† (Cost $373,701) Total Investments in Securities (Cost $4,760,826) - 95.22% Other Assets in Excess of Liabilities - 4.78% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of October 31, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at October 31, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table does not include tax adjustments outstanding. FAS 157 - Summary of Fair Value Exposure at October 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2010: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
